=

oo ff 41 BO Mw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 1of11 _
Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

DAYBREAK YOUTH SERVICES,
individually and on behalf of its former and
current patients,

NO. 3:19-cv-05521 BHS
Plaintiff,
SUPPLEMENTAL DECLARATION

v. OF THOMAS RUSSELL IN SUPPORT
OF PLAINTIFF’S EMERGENCY
CHUCK ATKINS, in his official capacity as MOTION FOR TEMPORARY

Clark County Sheriff, MIKE COOKE, in his RESTRAINING ORDER

official capacity as Clark County
Undersheriff, and CHRISTOPHER LUQUE,
in his official capacity as Clark County
Sheriff's Office Sergeant, ADAM BECK, in
his official capacity as Clark County Sheriff's
Office Detective, and BRENT WADDELL, in
his official capacity as Clark County Sheriff's
Office Sergeant,

Defendants.

 

 

 

I, THOMAS RUSSELL, hereby declare as follows:

l. My name is Thomas Russell. I am over the age of 18 and am otherwise
competent to be a witness in this proceeding. I make this declaration based upon my personal
knowledge except as otherwise set forth herein. I am currently the Chief Executive Officer for

Daybreak Youth Services. I make this supplemental declaration in support of Plaintiff

SUPPLEMENTAL DECLARATION OF THOMAS RUSSELL IN GARVEY SCHUBERT BARER, P.C.
SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR Se ee a eee

1197 second avenue

TEMPORARY RESTRAINING ORDER - | I a

 
Co OD CO SD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 2 of 11

Daybreak Youth Services’ Motion for Temporary Restraining Order.

2. Daybreak Youth Service holds itself out to the public as providing—and in fact
does provide—alcohol and drug treatment to support recovery for teens with addiction. Every
patient at the Brush Prairie facility has a Substance Use Disorder.

3. Daybreak Youth Services specializes in serving youth with a dual diagnosis,
who require not only SUD treatment, but also mental health care. These youth face addiction
and co-occurring mental illness.

4, Attached as Exhibit C is a true and correct screen shot of the Daybreak Youth
Services website’s home page, as of the date of this filing.

5 Attached as Exhibit D are true and correct copies of Daybreak payroll records
for former employees Jennifer Walker and Cathan Tautfest, showing that the two former
employees were terminated on June 21, 2018.

6. Attached as Exhibit E are true and correct copies of Separation of Employment
forms maintained in Daybreak’s personnel files for Ms. Walker and Mx. Tautfest, who uses
gender-neutral pronouns. These personnel records showing that neither voluntarily resigned.
Rather, both were terminated and were ineligible for re-hire, Ms. Walker because attendance
issues made her unreliable, and Mx. Tautfest for policy violation. (Note that the forms
mistakenly list the year of termination as 2017, likely a typo carried over from the date of Mx.
Tautfest’s hire on June 21, 2017. Mx. Tautfest was a Daybreak employee for exactly one year.)

I declare under penalty of perjury under the laws of the state of Washington that the
foregoing is true and correct.

DATED this 18th day of June, 2019.

Thomas Russe

SUPPLEMENTAL DECLARATION OF THOMAS RUSSELL IN GARVEY 3 C27 a1, BARBER, PoC:
SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR HIB. Second veces

seattle, washington 98101-2939

TEMPORARY RESTRAINING ORDER - 2 206 464 3939

 
ole

& WwW

Co oe SN DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 3 of 11

CERTIFICATE OF SERVICE
[ hereby certify that on June 18, 2019, I caused to be electronically filed the foregoing

Supplemental Declaration of Thomas Russell In Support of Plaintiff's Emergency Motion for
Temporary Restraining Order with the Clerk of the Court using the CM/ECF system which

causes parties who are registered ECF participants to be served by electronic means.

Dated this 18th day of June, 2019, at Seattle, Washington.
GARVEY SCHUBERT BARER

By s/David H. Smith
David H. Smith

GSB:10352962.1

 

SUPPLEMENTAL DECLARATION OF THOMAS RUSSELL IN GARVEY SCHUB BRT PRR ER, P.C.
SUPPORT OF PLAINTIFF’S EMERGENCY MOTION FOR {05 T aecaus ven ee

TEMPORARY RESTRAINING ORDER - 3 seattle, wage ingles weg theres

 
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 4 of 11

EXHIBIT C
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 5 of 11

=
s-Teen x or
€ @ of — @@ https://daybreakyouthservices.org Ww © :
HP Apps State Employment... @ FERC Online - Hom... a) Ninth Circuit Immig.. Westlaw Sign in|T... © Innovation Law Lab

ABOUT » PROGRAMS y_ LOCATIONS v

GET INVOLVED ~ LEARN v

wr,

ui

Begin'the/healing a today. |

ive
TT

: - \
Experienced, caring treatment for teens with
addiction & Maa calc te alo =telcs )

 

PERSONALIZED RECOVERY AND TREATMENT
PROGRAMS DESIGNED SPECIFICALLY FOR TEENS
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 6 of 11

EXHIBIT D
 

CasgiaidancusQaael-BHS Document 38 Filed 06/18/19 Page 7 of 11
Employee Information

 

 

 

 

 

 

a PAYNVV
Name Jennifer Walker Background check Y 09/06/2020
Username JWalker CAAR
Address CG60158512 Y 01/27/2019
CPI Training
Hired 09/06/2017 2017 — Y 09/01/2020
Started 09/06/2017 Driver's License
Terminated 06/21/2018 ie s License Y 01/22/2021
meres on . H/on{zo1s
anagers
Manager 1 Christopher A. Young
EIB (Accrued to: 01/01/2019)
Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
0.00 0.00 0.00 0.00 0.00 0.00 0.00
0.00 0.00 0.00 0.00 0.00 0.00 0.00
Accrue Rate: 0/Daily
Sick (Accrued to: 07/01/2018)
Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
8.58 0.00 8.58 0.00 0.00 8.58 8.58
1.07 0.00 1.07 0.00 0.00 1.07 1.07
Accrue Rate: 0.025 Hrs/Pay Period
Vacation (Accrued to: 07/01/2018)
Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
33.41 33.41 0.00 0.00 0.00 33.41 0.00
4.18 4.18 0.00 0.00 0.00 4.18 0.00
Accrue Rate: 0.0595 Hrs/Pay Period
feletol tte Celt
Begin Date End Date $ % Last PR YTD
Vision - Pre Tax
11/03/2017 EE - - -
ER - - -
Life Insurance
11/03/2017 EE - - -
ER - - -
Tax Allowance Settings
Unemployment State From Date To Date
Washington 12/31/1900 12/31/9999
Federal: Single/1
Direct Deposits
Begin Date End Date Type ABA# Account#
Entire/Remainder
Credentials
Document # Active Issued Expires
Auto Policy
Auto Insurance 2017 Y 07/23/2017 07/23/2018
Background Checks
-- More --
Seattle - PayNorthwest LLC Generated: 06/18/2019 04:57p
P: 866-729-6920, F: 877-325-0731 Generated By: Kristina Julian

mypayroll@paynorthwest.com

 
 

Employee Information

Name Cathan Tautfest
Username CTautfest
Hired 06/21/2017
Started 06/23/2017
Terminated 06/21/2018

Managers

Manager 1 Angela R. Ball

Accruals

EIB (Accrued to: 01/01/2019)

Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
8.50 0.00 8.50 0.00 0.00 8.50 8.50
1.06 0.00 1.06 0.00 0.00 1.06 1.06

Accrue Rate: 0/Daily
Sick (Accrued to: 07/01/2018)

Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
21.35 10.00 11.35 0.00 0.00 41.42 31.42
2.67 1.25 1.42 0.00 0.00 5.18 3.93

Accrue Rate: 0.025 Hrs/Pay Period
Vacation (Accrued to: 07/01/2018)

Accrd Taken Balance Sch Pnd Apr Proj Acc Proj Bal
88.52 73.00 15.52 0.00 0.00 88.52 15.52
11.06 9.12 1.94 0.00 0.00 11.06 1.94

Accrue Rate: 0.0595 Hrs/Pay Period

Tax Allowance Settings

Unemployment State From Date To Date
Washington 12/31/1900 12/31/9999
Federal: Single/1

Direct Deposits

Begin Date End Date Type ABA# Account#
12/31/1900 Direct Deposit

Entire/Remainder

Credentials

Document # Active Issued Expires
Auto Policy

Auto Policy Y 08/12/2017 02/12/2018
Background Checks

Background Check Watch Y 06/21/2020
Blood Borne Pathogen

BBP Y 07/01/2018
CAAR

CG 60779152 Y 01/25/2019
CPI Training

2017 Y 09/01/2019
Driver's License

Driver's License Y 01/25/2023
-- More --

 

CasgiaidancusQaael-BHS Document 38 Filed 06/18/19" Page 8 of 11
Employee Information

fore -til-L al] eel a iL -e|

Food Handlers

Food Handlers Y
TB

TB Test Y

03/26/2018

07/01/2018

 

Seattle - PayNorthwest LLC
P: 866-729-6920, F: 877-325-0731

Generated: 06/18/2019 04:58p
Generated By: Kristina Julian

mypayroll@paynorthwest.com

 
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 9 of 11

EXHIBIT E
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 10 of 11

 

SEPARATION OF EMPLOYMENT

Personnel Action Notice

 

Employee Name:

Jennifer Walker

Date of Notice:

6/20/2017

 

 

 

 

 

Job Title: Skills Coach Department: Vancouver Inpatient
Hire Date: 9/6/2017 Termination Date: 6/20/2017
Benefit Termination Date: 6/20/2017 COBRA Notice
[_] Voluntary Resignation with Notice [_] Letter Received [_] Eligible for Re-Hire
C] Voluntary Resignation without Notice [><] Ineligible for Re-Hire
Sea A Termination: Comments:

 

 

Forwarding Address:

 

Additional Forwarding
Contact Information:

 

Final Payroll Instructions:

 

 

Approval

Please complete electronically and send to Associated Industries. Request will not be processed unless signatures are present.

NOTE: Digital signatures are sufficient.

 

 

 

Supervisor Signature: Date:
CEO Signature:
Associated Industries Signature: Date:

 

 

 

 

 

Comments:

Attendance issues/Unreliable

 

 
Case 3:19-cv-05521-BHS Document 38 Filed 06/18/19 Page 11 of 11

 

SEPARATION OF EMPLOYMENT

Personnel Action Notice

 

Employee Name:

Cathan Tautfest

Date of Notice:

6/20/2017

 

 

 

 

 

Job Title: Skills Coach Department: Vancouver Inpatient
Hire Date: 06/21/2017 Termination Date: 6/21/2017
Benefit Termination Date: 6/21/2017 COBRA Notice
[_] Voluntary Resignation with Notice [_] Letter Received [_] Eligible for Re-Hire
C] Voluntary Resignation without Notice [><] Ineligible for Re-Hire
Sea A Termination: Comments:

 

 

Forwarding Address:

 

Additional Forwarding
Contact Information:

 

Final Payroll Instructions:

 

 

Approval

Please complete electronically and send to Associated Industries. Request will not be processed unless signatures are present.

NOTE: Digital signatures are sufficient.

 

 

 

Supervisor Signature: Date:
CEO Signature:
Associated Industries Signature: Date:

 

 

 

 

 

Comments:

Policy Violation

 

 
